Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detail Office Action
Claims 21-23, 27-29, and 33-36 are pending in this case.
Claims
Claim Amendments filed on 4/16/2021 are accepted.
Priority
Foreign priority is claimed and granted for date 7/6/2012.
Double Patenting
No DP issues found.
			Reasons for Allowance
Claims 21-23, 27-29, and 33-36 have been considered and deemed allowable. The following is an examiner’s statement of reasons for allowance:
It is the examiner’s opinion that the art of record considered as a whole, or alone or in combination, neither anticipates nor rendered obvious the specific details taught by the Applicant. Examiner finds no single prior art reference teaching of the claims as recited in the independent claims. Furthermore, Examiner finds Applicant’s arguments filed 4/16/2021 persuasive.
Russell-Falla et al. (US 6266664) – This reference includes teaching for displaying and analyzing web page content to determine offensive or harmful content using a weighting list. However, it does not teach every element of the claims.


Conclusion
These features together with other limitations of the independent claim are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.




Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 5/22/2021
/TAELOR KIM/
Primary Examiner, Art Unit 2156